DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Application filed on 4/20/2020.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record US 10,140,700 discloses medical image diagnostic apparatus and blood pressure monitor where x-ray diagnostic apparatus collects a blood vessel-containing image of a subject that indicates an image acquired with blood vessels such as the coronary artery as targets. A stenosis site stent detector 162 extracts a treating tool for the stenosis site, such as a stent and a balloon, in the X-ray image. The stenosis site stent detector 162, for example, performs image analysis based on the front end position of the guide wire that is specified by the guide wire front end position tracking unit 161 so as to extract the treating tool. The display image mapping unit 154 specifies positions at the time phase of the display image to which the respective measurement positions are moved by using the WarpField. This corrects deviation between a single contrast image selected as the display image and the respective contrast images on which the respective measurement positions are specified. The sensor position on the reference image is specified from the sensor position on the reference image that has been specified at the last time based on the direction and the distance calculated from 
However, the cited art of record fails to teach, disclose or suggest limitations/features recited in claim 1 stating “acquire a first region indicating a first structure as a deviation detection target between two medical images having different imaging times for the same test subject from each of the two medical images; acquire a second region indicating a second structure moving in interconnection with the first structure from each of the two medical images; acquire a first positioning result by positioning the second region for each of the two medical images; and acquire deviation information indicating a deviation of the first structure from the second structure between the two medical images based on the first region for each of the two medical .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2006/0210147 – discloses an image processing apparatus that includes a memory unit which stores data of a first projection image and data of a second projection image, which are associated with the same object and are captured in different imaging directions, a display unit which displays the data of the first projection image and the data of the second projection image, a designation operation unit which is configured to designate a plurality of points on the displayed first and second projection images, and an operation supporting unit which generates operation supporting information for supporting an operation of designating, by the designation operation unit, the plurality of points on the second image, which anatomically correspond to the plurality of points designated on the first projection image..
US 9,424,642 – discloses (a) creating a summed 3D nuclear medicine imaging data by summing a plurality of 3D nuclear medicine imaging data pixel by pixel; (b) determining pixels corresponding to myocardial regions in the summed 3D nuclear medicine imaging data; (c) defining a plurality of tracing directions based on the summed 3D nuclear medicine imaging data, and determining a reference myocardial center base point, a reference inner myocardial wall base point and a reference outer myocardial wall base point for each of the tracing directions; (d) determining a phase-specific myocardial center base point for each of the tracing directions for each of the phases; and (e) seeking a difference between the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669